Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 1 of 21 PageID #: 358




                 Exhibit 1
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 2 of 21 PageID #: 359




                                        UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA



                                                                Case No. C
                     Plaintiff,                                 STIPULATED PROTECTIVE ORDER FOR
                                                                LITIGATION INVOLVING PATENTS,
           v.                                                   HIGHLY SENSITIVE CONFIDENTIAL
                                                                INFORMATION AND/OR TRADE
                                                                SECRETS
                     Defendant.



     1.      PURPOSES AND LIMITATIONS

             Disclosure and discovery activity in this action are likely to involve production of confidential,

     proprietary, or private information for which special protection from public disclosure and from use for any

     purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to

     and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that this

     Order does not confer blanket protections on all disclosures or responses to discovery and that the protection

     it affords from public disclosure and use extends only to the limited information or items that are entitled to

     confidential treatment under the applicable legal principles. The parties further acknowledge, as set forth in

     Section 14.4, below, that this Stipulated Protective Order does not entitle them to file confidential

     information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

     standards that will be applied when a party seeks permission from the court to file material under seal.
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 3 of 21 PageID #: 360




 1   2.       DEFINITIONS

 2            2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or

 3   items under this Order.

 4            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

 5   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

 6   26(c).

 7            2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as their

 8   support staff).

 9            [2.4     Optional: Designated House Counsel: House Counsel who seek access to “HIGHLY

10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.]

11            2.5      Designating Party: a Party or Non-Party that designates information or items that it

12   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

13   – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”].

14            2.6      Disclosure or Discovery Material: all items or information, regardless of the medium or

15   manner in which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

16   and tangible things), that are produced or generated in disclosures or responses to discovery in this matter.

17            2.7      Expert: a person with specialized knowledge or experience in a matter pertinent to the

18   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a consultant

19   in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3) at the time

20   of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

21            2.8      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

22   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-Party

23   would create a substantial risk of serious harm that could not be avoided by less restrictive means.

24            [2.9     Optional: “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

25   extremely sensitive “Confidential Information or Items” representing computer code and associated

26   comments and revision histories, formulas, engineering specifications, or schematics that define or

27   otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure of which

28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 4 of 21 PageID #: 361




 1   to another Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

 2   less restrictive means.]

 3            2.10    House Counsel: attorneys who are employees of a party to this action. House Counsel does

 4   not include Outside Counsel of Record or any other outside counsel.

 5            2.11    Non-Party: any natural person, partnership, corporation, association, or other legal entity

 6   not named as a Party to this action.

 7            2.12    Outside Counsel of Record: attorneys who are not employees of a party to this action but

 8   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

 9   party or are affiliated with a law firm which has appeared on behalf of that party.

10            2.13    Party: any party to this action, including all of its officers, directors, employees, consultants,

11   retained experts, and Outside Counsel of Record (and their support staffs).

12            2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

13   this action.

14            2.15    Professional Vendors: persons or entities that provide litigation support services (e.g.,

15   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

16   retrieving data in any form or medium) and their employees and subcontractors.

17            2.16    Protected Material: any Disclosure or Discovery Material that is designated as

18   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” [Optional: or as

19   “HIGHLY CONFIDENTIAL – SOURCE CODE.”]

20            2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

21   Party.

22   3.       SCOPE

23            The protections conferred by this Stipulation and Order cover not only Protected Material (as

24   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

25   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

26   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

27   conferred by this Stipulation and Order do not cover the following information: (a) any information that is in

28   the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain after
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 5 of 21 PageID #: 362




 1   its disclosure to a Receiving Party as a result of publication not involving a violation of this Order, including

 2   becoming part of the public record through trial or otherwise; and (b) any information known to the

 3   Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

 4   who obtained the information lawfully and under no obligation of confidentiality to the Designating Party.

 5   Any use of Protected Material at trial shall be governed by a separate agreement or order.

     4.       DURATION
 6
              Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
 7
     shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise
 8
     directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this
 9
     action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all
10
     appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any motions
11
     or applications for extension of time pursuant to applicable law.
12
     5.       DESIGNATING PROTECTED MATERIAL
13
              5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
14
     Party that designates information or items for protection under this Order must take care to limit any such
15
     designation to specific material that qualifies under the appropriate standards. To the extent it is practical to
16
     do so, the Designating Party must designate for protection only those parts of material, documents, items, or
17
     oral or written communications that qualify – so that other portions of the material, documents, items, or
18
     communications for which protection is not warranted are not swept unjustifiably within the ambit of this
19
     Order.
20
              Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
21
     clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
22
     retard the case development process or to impose unnecessary expenses and burdens on other parties)
23
     expose the Designating Party to sanctions.
24
              If it comes to a Designating Party’s attention that information or items that it designated for
25
     protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,
26
     that Designating Party must promptly notify all other parties that it is withdrawing the mistaken designation.
27
              5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 6 of 21 PageID #: 363




 1   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

             Material that qualifies for protection under this Order must be clearly so designated before the
 2
     material is disclosed or produced.
 3
             Designation in conformity with this Order requires:
 4
                      (a) for information in documentary form (e.g., paper or electronic documents, but excluding
 5
     transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend
 6
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or
 7
     “HIGHLY CONFIDENTIAL – SOURCE CODE”] to each page that contains protected material. If only a
 8
     portion or portions of the material on a page qualifies for protection, the Producing Party also must clearly
 9
     identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
10
     each portion, the level of protection being asserted.
11
             A Party or Non-Party that makes original documents or materials available for inspection need not
12
     designate them for protection until after the inspecting Party has indicated which material it would like
13
     copied and produced. During the inspection and before the designation, all of the material made available
14
     for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
15
     inspecting Party has identified the documents it wants copied and produced, the Producing Party must
16
     determine which documents, or portions thereof, qualify for protection under this Order. Then, before
17
     producing the specified documents, the Producing Party must affix the appropriate legend
18
     (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or
19
     “HIGHLY CONFIDENTIAL – SOURCE CODE]) to each page that contains Protected Material. If only a
20
     portion or portions of the material on a page qualifies for protection, the Producing Party also must clearly
21
     identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
22
     each portion, the level of protection being asserted.
23
                      (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
24
     Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding, all
25
     protected testimony and specify the level of protection being asserted. When it is impractical to identify
26
     separately each portion of testimony that is entitled to protection and it appears that substantial portions of
27
     the testimony may qualify for protection, the Designating Party may invoke on the record (before the
28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 7 of 21 PageID #: 364




 1   deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify the specific

 2   portions of the testimony as to which protection is sought and to specify the level of protection being

 3   asserted. Only those portions of the testimony that are appropriately designated for protection within the 21

 4   days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

 5   Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the

 6   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 7   EYES ONLY.”

 8           Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

 9   proceeding to include Protected Material so that the other parties can ensure that only authorized individuals

10   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those

11   proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its designation

12   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

13           Transcripts containing Protected Material shall have an obvious legend on the title page that the

14   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

15   line numbers as appropriate) that have been designated as Protected Material and the level of protection

16   being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

17   requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

18   be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

19   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript shall

20   be treated only as actually designated.

21                    (c) for information produced in some form other than documentary and for any other

22   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

23   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE

25   CODE”]. If only a portion or portions of the information or item warrant protection, the Producing Party, to

26   the extent practicable, shall identify the protected portion(s) and specify the level of protection being

27   asserted.

28           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 8 of 21 PageID #: 365




 1   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

 2   protection under this Order for such material. Upon timely correction of a designation, the Receiving Party

 3   must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

 4   Order.

 5   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 6            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 7   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

 8   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

 9   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

10   designation by electing not to mount a challenge promptly after the original designation is disclosed.

11            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

12   providing written notice of each designation it is challenging and describing the basis for each challenge. To

13   avoid ambiguity as to whether a challenge has been made, the written notice must recite that the challenge to

14   confidentiality is being made in accordance with this specific paragraph of the Protective Order. The parties

15   shall attempt to resolve each challenge in good faith and must begin the process by conferring directly (in

16   voice to voice dialogue; other forms of communication are not sufficient) within 14 days of the date of

17   service of notice. In conferring, the Challenging Party must explain the basis for its belief that the

18   confidentiality designation was not proper and must give the Designating Party an opportunity to review the

19   designated material, to reconsider the circumstances, and, if no change in designation is offered, to explain

20   the basis for the chosen designation. A Challenging Party may proceed to the next stage of the challenge

21   process only if it has engaged in this meet and confer process first or establishes that the Designating Party

22   is unwilling to participate in the meet and confer process in a timely manner.

23            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

24   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and in

25   compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or

26   within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,

27
28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 9 of 21 PageID #: 366




 1   whichever is earlier.1 Each such motion must be accompanied by a competent declaration affirming that the

 2   movant has complied with the meet and confer requirements imposed in the preceding paragraph. Failure by

 3   the Designating Party to make such a motion including the required declaration within 21 days (or 14 days,

 4   if applicable) shall automatically waive the confidentiality designation for each challenged designation. In

 5   addition, the Challenging Party may file a motion challenging a confidentiality designation at any time if

 6   there is good cause for doing so, including a challenge to the designation of a deposition transcript or any

 7   portions thereof. Any motion brought pursuant to this provision must be accompanied by a competent

 8   declaration affirming that the movant has complied with the meet and confer requirements imposed by the

 9   preceding paragraph.

10             The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

11   Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

12   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

13   Designating Party has waived the confidentiality designation by failing to file a motion to retain

14   confidentiality as described above, all parties shall continue to afford the material in question the level of

15   protection to which it is entitled under the Producing Party’s designation until the court rules on the

16   challenge.

17   7.        ACCESS TO AND USE OF PROTECTED MATERIAL

18             7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

19   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

20   or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

21   persons and under the conditions described in this Order. When the litigation has been terminated, a

22   Receiving Party must comply with the provisions of section 15 below (FINAL DISPOSITION).

23             Protected Material must be stored and maintained by a Receiving Party at a location and in a secure

24
25
26
     1
       Alternative: It may be appropriate in certain circumstances for the parties to agree to shift the burden to move on the Challenging
27   Party after a certain number of challenges are made to avoid an abuse of the process. The burden of persuasion would remain on the
     Designating Party.
28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 10 of 21 PageID #: 367




  1   manner2 that ensures that access is limited to the persons authorized under this Order.

  2            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

  3   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

  4   item designated “CONFIDENTIAL” only to:

  5                      (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

  6   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

  7   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

  8   as Exhibit A;

  9                      (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

 10   to whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

 11   and Agreement to Be Bound” (Exhibit A);

 12                      (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 13   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

 14   Bound” (Exhibit A);

 15                      (d) the court and its personnel;

 16                      (e) court reporters and their staff, professional jury or trial consultants, and Professional

 17   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

 18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 19                      (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 20   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

 21   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

 22   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

 23   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

 24                      (g) the author or recipient of a document containing the information or a custodian or other

 25   person who otherwise possessed or knew the information.

 26
 27   2
        It may be appropriate under certain circumstances to require the Receiving Party to store any electronic Protected Material in
      password-protected form.
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 11 of 21 PageID #: 368




  1             7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional:

  2   and “HIGHLY CONFIDENTIAL – SOURCE CODE”] Information or Items. Unless otherwise ordered by

  3   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

  4   or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

  5   CONFIDENTIAL – SOURCE CODE”] only to:

  6                       (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

  7   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

  8   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

  9   as Exhibit A;

 10                       [(b) Optional as deemed appropriate in case-specific circumstances: Designated House

 11   Counsel of the Receiving Party3 (1) who has no involvement in competitive decision-making, (2) to whom

 12   disclosure is reasonably necessary for this litigation, (3) who has signed the “Acknowledgment and

 13   Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures set forth in paragraph 7.4(a)(1),

 14   below, have been followed];4

 15                       (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

 16   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as

 17   to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed];

 18                       (d) the court and its personnel;

 19                       (e) court reporters and their staff, professional jury or trial consultants,5 and Professional

 20   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

 21   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

 22
 23   3
        It may be appropriate under certain circumstances to limit the number of Designated House Counsel who may access “HIGHLY
      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information under this provision.
 24   4
        This Order contemplates that Designated House Counsel shall not have access to any information or items designated “HIGHLY
      CONFIDENTIAL – SOURCE CODE.” It may also be appropriate under certain circumstances to limit how Designated House
 25   Counsel may access “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information. For example, Designated House
      Counsel may be limited to viewing “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information only if it is filed
 26   with the court under seal, or in the presence of Outside Counsel of Record at their offices.
      5
        Alternative: The parties may wish to allow disclosure of information not only to professional jury or trial consultants, but also to
 27   mock jurors, to further trial preparation. In that situation, the parties may wish to draft a simplified, precisely tailored Undertaking
      for mock jurors to sign.
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 12 of 21 PageID #: 369




  1                       (f) the author or recipient of a document containing the information or a custodian or other

  2   person who otherwise possessed or knew the information.

  3             7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

  4   ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]

  5   Information or Items to Designated House Counsel6 or Experts.7

  6                       (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

  7   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has been

  8   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first

  9   must make a written request to the Designating Party that (1) sets forth the full name of the Designated

 10   House Counsel and the city and state of his or her residence, and (2) describes the Designated House

 11   Counsel’s current and reasonably foreseeable future primary job duties and responsibilities in sufficient

 12   detail to determine if House Counsel is involved, or may become involved, in any competitive decision-

 13   making. 8

 14                       (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

 15   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has

 16   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

 17   CONFIDENTIAL – SOURCE CODE”] pursuant to paragraph 7.3(c) first must make a written request to the

 18   Designating Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –

 19   ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]

 20   information that the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name

 21   of the Expert and the city and state of his or her primary residence, (3) attaches a copy of the Expert’s

 22
 23
      6
       Alternative: The parties may exchange names of a certain number of Designated House Counsel instead of following this
 24   procedure.
      7
       Alternative: “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or items may be
 25   disclosed to an Expert without disclosure of the identity of the Expert as long as the Expert is not a current officer, director, or
      employee of a competitor of a Party or anticipated to become one.
 26   8
       It may be appropriate in certain circumstances to require any Designated House Counsel who receives “HIGHLY
      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information pursuant to this Order to disclose any relevant changes in job duties
 27   or responsibilities prior to final disposition of the litigation to allow the Designating Party to evaluate any later-arising competitive
      decision-making responsibilities.
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 13 of 21 PageID #: 370




  1   current resume, (4) identifies the Expert’s current employer(s), (5) identifies each person or entity from

  2   whom the Expert has received compensation or funding for work in his or her areas of expertise or to whom

  3   the expert has provided professional services, including in connection with a litigation, at any time during

  4   the preceding five years,9 and (6) identifies (by name and number of the case, filing date, and location of

  5   court) any litigation in connection with which the Expert has offered expert testimony, including through a

  6   declaration, report, or testimony at a deposition or trial, during the preceding five years.10

  7                       (b) A Party that makes a request and provides the information specified in the preceding

  8   respective paragraphs may disclose the subject Protected Material to the identified Designated House

  9   Counsel or Expert unless, within 14 days of delivering the request, the Party receives a written objection

 10   from the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

 11                       (c) A Party that receives a timely written objection must meet and confer with the

 12   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within

 13   seven days of the written objection. If no agreement is reached, the Party seeking to make the disclosure to

 14   Designated House Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in

 15   compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such

 16   motion must describe the circumstances with specificity, set forth in detail the reasons why the disclosure to

 17   Designated House Counsel or the Expert is reasonably necessary, assess the risk of harm that the disclosure

 18   would entail, and suggest any additional means that could be used to reduce that risk. In addition, any such

 19   motion must be accompanied by a competent declaration describing the parties’ efforts to resolve the matter

 20   by agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

 21   reasons advanced by the Designating Party for its refusal to approve the disclosure.

 22             In any such proceeding, the Party opposing disclosure to Designated House Counsel or the Expert

 23   shall bear the burden of proving that the risk of harm that the disclosure would entail (under the safeguards

 24
 25   9
        If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should
      provide whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party
 26   seeking to disclose to the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.
      10
        It may be appropriate in certain circumstances to restrict the Expert from undertaking certain limited work prior to the termination
 27   of the litigation that could foreseeably result in an improper use of the Designating Party’s “HIGHLY CONFIDENTIAL –
      ATTORNEYS’ EYES ONLY” information.
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 14 of 21 PageID #: 371




  1   proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Designated House

  2   Counsel or Expert.

  3   8.          PROSECUTION BAR [Optional]

  4               Absent written consent from the Producing Party, any individual who receives access to “HIGHLY

  5   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE

  6   CODE”] information shall not be involved in the prosecution of patents or patent applications relating to

  7   [insert subject matter of the invention and of highly confidential technical information to be produced],

  8   including without limitation the patents asserted in this action and any patent or application claiming priority

  9   to or otherwise related to the patents asserted in this action, before any foreign or domestic agency,

 10   including the United States Patent and Trademark Office (“the Patent Office”). 11 For purposes of this

 11   paragraph, “prosecution” includes directly or indirectly drafting, amending, advising, or otherwise affecting

 12   the scope or maintenance of patent claims.12 To avoid any doubt, “prosecution” as used in this paragraph

 13   does not include representing a party challenging a patent before a domestic or foreign agency (including,

 14   but not limited to, a reissue protest, ex parte reexamination or inter partes reexamination). This Prosecution

 15   Bar shall begin when access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or

 16   “HIGHLY CONFIDENTIAL – SOURCE CODE”] information is first received by the affected individual

 17   and shall end two (2) years after final termination of this action. 13

 18   9.          SOURCE CODE [Optional]

 19                         (a)       To the extent production of source code becomes necessary in this case, a

 20   Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it

 21   comprises or includes confidential, proprietary or trade secret source code.

 22                         (b)       Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”

 23
 24   11
       It may be appropriate under certain circumstances to require Outside and House Counsel who receive access to “HIGHLY
      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information to implement an “Ethical Wall.”
 25
      12
           Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
 26   13
        Alternative: It may be appropriate for the Prosecution Bar to apply only to individuals who receive access to another party’s
      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” technical or source code information pursuant to this Order, such as
 27   under circumstances where one or more parties is not expected to produce “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
      ONLY” information that is technical in nature or “HIGHLY CONFIDENTIAL – SOURCE CODE” information,
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 15 of 21 PageID #: 372




  1   shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

  2   ONLY” information [Optional: including the Prosecution Bar set forth in Paragraph 8], and may be

  3   disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

  4   information may be disclosed, as set forth in Paragraphs 7.3 and 7.4, with the exception of Designated

  5   House Counsel.14

  6                       (c)       Any source code produced in discovery shall be made available for inspection, in a

  7   format allowing it to be reasonably reviewed and searched, during normal business hours or at other

  8   mutually agreeable times, at an office of the Producing Party’s counsel or another mutually agreed upon

  9   location.15 The source code shall be made available for inspection on a secured computer in a secured room

 10   without Internet access or network access to other computers, and the Receiving Party shall not copy,

 11   remove, or otherwise transfer any portion of the source code onto any recordable media or recordable

 12   device. The Producing Party may visually monitor the activities of the Receiving Party’s representatives

 13   during any source code review, but only to ensure that there is no unauthorized recording, copying, or

 14   transmission of the source code. 16

 15                       (d)       The Receiving Party may request paper copies of limited portions of source code

 16   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other papers,

 17   or for deposition or trial, but shall not request paper copies for the purposes of reviewing the source code

 18   other than electronically as set forth in paragraph (c) in the first instance. The Producing Party shall provide

 19   all such source code in paper form including bates numbers and the label “HIGHLY CONFIDENTIAL -

 20   SOURCE CODE.” The Producing Party may challenge the amount of source code requested in hard copy

 21   form pursuant to the dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the

 22
 23
      14
       It may be appropriate under certain circumstances to allow House Counsel access to derivative materials including “HIGHLY
 24   CONFIDENTIAL - SOURCE CODE” information, such as exhibits to motions or expert reports,
      15
         Alternative: Any source code produced in discovery shall be made available for inspection in a format through which it could be
 25   reasonably reviewed and searched during normal business hours or other mutually agreeable times at a location that is reasonably
      convenient for the Receiving Party and any experts to whom the source code may be disclosed. This alternative may be appropriate
 26   if the Producing Party and/or its counsel are located in a different jurisdiction than counsel and/or experts for the Receiving Party.
      16
        It may be appropriate under certain circumstances to require the Receiving Party to keep a paper log indicating the names of any
 27   individuals inspecting the source code and dates and times of inspection, and the names of any individuals to whom paper copies of
      portions of source code are provided.
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 16 of 21 PageID #: 373




  1   Producing Party is the “Challenging Party” and the Receiving Party is the “Designating Party” for purposes

  2   of dispute resolution.

  3                       (e)       The Receiving Party shall maintain a record of any individual who has inspected

  4   any portion of the source code in electronic or paper form. The Receiving Party shall maintain all paper

  5   copies of any printed portions of the source code in a secured, locked area. The Receiving Party shall not

  6   create any electronic or other images of the paper copies and shall not convert any of the information

  7   contained in the paper copies into any electronic format. The Receiving Party shall only make additional

  8   paper copies if such additional copies are (1) necessary to prepare court filings, pleadings, or other papers

  9   (including a testifying expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary for

 10   the preparation of its case. Any paper copies used during a deposition shall be retrieved by the Producing

 11   Party at the end of each day and must not be given to or left with a court reporter or any other unauthorized

 12   individual.17

 13   10.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                LITIGATION
 14
                          If a Party is served with a subpoena or a court order issued in other litigation that compels
 15
      disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
 16
      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE
 17
      CODE”] that Party must:
 18
                          (a) promptly notify in writing the Designating Party. Such notification shall include a copy
 19
      of the subpoena or court order;
 20
                          (b) promptly notify in writing the party who caused the subpoena or order to issue in the
 21
      other litigation that some or all of the material covered by the subpoena or order is subject to this Protective
 22
      Order. Such notification shall include a copy of this Stipulated Protective Order; and
 23
                          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 24
 25
 26
      17
        The nature of the source code at issue in a particular case may warrant additional protections or restrictions, For example, it may
 27   be appropriate under certain circumstances to require the Receiving Party to provide notice to the Producing Party before including
      “HIGHLY CONFIDENTIAL – SOURCE CODE” information in a court filing, pleading, or expert report.
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 17 of 21 PageID #: 374




  1   Designating Party whose Protected Material may be affected.18

  2                       If the Designating Party timely seeks a protective order, the Party served with the subpoena

  3   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

  4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL

  5   – SOURCE CODE”] before a determination by the court from which the subpoena or order issued, unless

  6   the Party has obtained the Designating Party’s permission. The Designating Party shall bear the burden and

  7   expense of seeking protection in that court of its confidential material – and nothing in these provisions

  8   should be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

  9   directive from another court.

 10   11.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                LITIGATION
 11
                          (a)       The terms of this Order are applicable to information produced by a Non-Party in
 12
      this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 13
      ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]. Such information produced by
 14
      Non-Parties in connection with this litigation is protected by the remedies and relief provided by this Order.
 15
      Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
 16
      protections.
 17
                          (b)       In the event that a Party is required, by a valid discovery request, to produce a Non-
 18
      Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-
 19
      Party not to produce the Non-Party’s confidential information, then the Party shall:
 20
                                1. promptly notify in writing the Requesting Party and the Non-Party that some or all
 21
      of the information requested is subject to a confidentiality agreement with a Non-Party;
 22
                                2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
 23
      this litigation, the relevant discovery request(s), and a reasonably specific description of the information
 24
      requested; and
 25
 26
      18
        The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the
 27   Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or
      order issued.
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 18 of 21 PageID #: 375




  1                             3. make the information requested available for inspection by the Non-Party.

  2                       (c)        If the Non-Party fails to object or seek a protective order from this court within 14

  3   days of receiving the notice and accompanying information, the Receiving Party may produce the Non-

  4   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

  5   protective order, the Receiving Party shall not produce any information in its possession or control that is

  6   subject to the confidentiality agreement with the Non-Party before a determination by the court.19 Absent a

  7   court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

  8   court of its Protected Material.

  9   12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 10                       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 11   Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the

 12   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 13   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

 14   the person or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)

 15   request such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

 16   attached hereto as Exhibit A.

 17   13.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                MATERIAL
 18
                          When a Producing Party gives notice to Receiving Parties that certain inadvertently
 19
      produced material is subject to a claim of privilege or other protection, the obligations of the Receiving
 20
      Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).20 This provision is not intended to
 21
 22
 23
 24
      19
        The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to afford
 25   the Non-Party an opportunity to protect its confidentiality interests in this court.
      20
         Alternative: The parties may agree that the recipient of an inadvertent production may not “sequester” or in any way use the
 26   document(s) pending resolution of a challenge to the claim of privilege or other protection to the extent it would be otherwise
      allowed by Federal Rule of Civil Procedure 26(b)(5)(B) as amended in 2006. This could include a restriction against “presenting”
 27   the document(s) to the court to challenge the privilege claim as may otherwise be allowed under Rule 26(b)(5)(B) subject to ethical
      obligations.
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 19 of 21 PageID #: 376




  1   modify whatever procedure may be established in an e-discovery order that provides for production without

  2   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

  3   agreement on the effect of disclosure of a communication or information covered by the attorney-client

  4   privilege or work product protection, the parties may incorporate their agreement in the stipulated protective

  5   order submitted to the court.

  6   14.       MISCELLANEOUS

  7             14.1      Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

  8   modification by the court in the future.

  9             14.2      Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

 10   Party waives any right it otherwise would have to object to disclosing or producing any information or item

 11   on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right to

 12   object on any ground to use in evidence of any of the material covered by this Protective Order.

 13             [14.3 Optional: Export Control. Disclosure of Protected Material shall be subject to all applicable

 14   laws and regulations relating to the export of technical data contained in such Protected Material, including

 15   the release of such technical data to foreign persons or nationals in the United States or elsewhere. The

 16   Producing Party shall be responsible for identifying any such controlled technical data, and the Receiving

 17   Party shall take measures necessary to ensure compliance.]

 18             14.4      Filing Protected Material. Without written permission from the Designating Party or a court

 19   order secured after appropriate notice to all interested persons, a Party may not file in the public record in

 20   this action any Protected Material. A Party that seeks to file under seal any Protected Material must comply

 21   with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court order

 22   authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a

 23   sealing order will issue only upon a request establishing that the Protected Material at issue is privileged,

 24
 25
      An alternate provision could state: “If information is produced in discovery that is subject to a claim of privilege or of protection as
 26   trial-preparation material, the party making the claim may notify any party that received the information of the claim and the basis
      for it. After being notified, a party must promptly return or destroy the specified information and any copies it has and may not
 27   sequester, use or disclose the information until the claim is resolved. This includes a restriction against presenting the information to
      the court for a determination of the claim.”
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 20 of 21 PageID #: 377




  1   protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving Party's request

  2   to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the

  3   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2)

  4   unless otherwise instructed by the court.

  5   15.     FINAL DISPOSITION

  6                    Within 60 days after the final disposition of this action, as defined in paragraph 4, each

  7   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As used

  8   in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

  9   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

 10   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if

 11   not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by

 12   category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

 13   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

 14   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled

 15   to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

 16   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

 17   consultant and expert work product, even if such materials contain Protected Material. Any such archival

 18   copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 19   Section 4 (DURATION).

 20           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 21
      DATED: ________________________ _____________________________________
 22                                          Attorneys for Plaintiff

 23
      DATED: ________________________ _____________________________________
 24                                          Attorneys for Defendant

 25   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 26
      DATED: ________________________ _____________________________________
 27                                          [Name of Judge]
                                             United States District/Magistrate Judge
 28
Case 1:18-cv-01259-RGA Document 36-1 Filed 06/21/19 Page 21 of 21 PageID #: 378




  1                                                      EXHIBIT A

  2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

  3                    I, _____________________________ [print or type full name], of _________________

  4   [print or type full address], declare under penalty of perjury that I have read in its entirety and understand

  5   the Stipulated Protective Order that was issued by the United States District Court for the Northern District

  6   of California on [date] in the case of ___________ [insert formal name of the case and the number and

  7   initials assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

  8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me to

  9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

 10   manner any information or item that is subject to this Stipulated Protective Order to any person or entity

 11   except in strict compliance with the provisions of this Order.

 12                    I further agree to submit to the jurisdiction of the United States District Court for the

 13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

 14   even if such enforcement proceedings occur after termination of this action.

 15                    I hereby appoint __________________________ [print or type full name] of

 16   _______________________________________ [print or type full address and telephone number] as my

 17   California agent for service of process in connection with this action or any proceedings related to

 18   enforcement of this Stipulated Protective Order.

 19

 20   Date: _________________________________

 21   City and State where sworn and signed: _________________________________

 22   Printed name: ______________________________
                     [printed name]
 23
      Signature: __________________________________
 24                  [signature]

 25
 26
 27
 28
